Case:18-05143-svvd Doc #:20 Filed: 03/25/19 Page 1 of 10
Fi|| in this information to identify the case;

Debtor 1 Patrick John Smiarowski

Debtor 2
(Spouse, if tiling)

United States Bankruptcy Court for the Western District of Michigan

Case number 18-05143-SWD

 

 

Of'ficial Form 427

Cover Sheet for Reaffirmation Agreement

12l15

Anyone who is a party to a reaffirmation agreement may fill out and file this form. Fi|l it out complete|y, attach it to the reaffirmation
agreement, and file the documents within the time set under Bankruptcy Rule 4008.

Part 1 j Explain the Repayment Terms of the Reaffirmation Agreement

 

1. Who is the Current
Creditor?

NYMT Loan Financing Trust
Name of the Creditor

 

2. How much is the debt?

On the date that the bankruptcy case is filed $92,233.08
To be paid under the reafirmation agreement $92 358.08

$679.47 per month for §§ months (if nxed interest rate)

 

 

3. What is the Annua|
Percentage Rate (APR)
of interest? (See
Bankruptcy Code
§ 524(k)(3)(E)-)

Before the bankruptcy case was H|ed 8.00%

§Fixed rate
[]Adjustable rate

Under the reaffirmation agreement 8.00%

 

4. Does collateral secure
the debt?

I:l No
E Yes. Describe the collateral. 5360 North Waterv|iet Road, Waterv|iet, Ml 49098

Current market value $400,000.00

 

5. Does the creditor assert
that the debt is
nondischargab|e?

ENO

|:l Yes Attach an explanation of the nature of the debt and the basis for contending that the debt is nondischargeable

 

 

6. Using information from
Schedule I: Your
income (Offlcial form
106|) and Schedule J:
Your Expenses (Ofti cial
Form 106J), fill in the
amounts

|ncome and expenses reported on Schedu|es land J |ncome and expenses states on the reaffirmation agreement

 

6a. Combine monthly income from Line $ 61 z't g 75 6e. Monthly income from all sources $ 61 213 46
12 of Schedule l after payroll deductions
$ 51 'Z

$‘éi /§6'/2

6b. Monthly expenses from line 22c of
Schedule J

6f. Monthly expenses

$<0 @

6b. Monthly payments on all reaffirmed
debts not listed on Schedule J

69. Monthly payments on all reaermed $
debts not included in monthly
expenses

$2'5.9*1 $ZS.@‘t

6d. Schedu|ed net monthly income
Subtract line bb and 60 from 6a.

lfthe total is less than O, put the
number in brackets.

6h. Present net monthly income
Subtract lines 6f and 69 from 6e.

lfthe total is less than 0, put the number
in brackets.

 

 

Case:18-05143-svvd Doc #:20 Filed: 03/25/19 Page 2 of 10

Debtor1 Patrick John Smiarowski

Case Number (/f known):18-05143

FirstName Midd|e Name LastName

 

7. Are the income
amounts on line 6a and
6e different?

MNO

I:I Yes. Explain why they are different and complete line 10.

 

 

 

8. Are the expense
amounts on lines 6b
and 6f different?

,E)No

|:] Yes. Explain why they are different and complete line 10.

 

 

 

9. ls the net monthly
income in line 6h less
than 0?

o

§§es. A presumption of hardship arises (unless the creditor is a credit union).
Explain how the debtor will make monthly payments on the reaermation debt and pay living expenses
Comp|ete line 10.

 

 

 

10. Debtor’s Certificate
about lines 7-9

|f any answer on lines 7-9
is Yes, the debtor must
sign here,

lf all the answers on line
7-9 are No, go to line 11.

l certifyt at each explanation on lines 7-9 is true and correct

   

X

Signature of Debtor 2 (Spouse Only in a Joint Case)

  

X

 

 

11. Did an attorney
represent the debtor in
negotiating the
reaffirmation
agreement?

o
Yes. Has the attorney executed a declaration or an affidavit to support the reaffirmation agreement?

 

 

Sign Here

 

Whoever fills out this
form must sign here

l Certify that the attached agreement is a true and correct copy of the reaffirmation agreement between the parties
identified on this Cover S eet for Reaffirmation Agreement
Date 3/"?$`//?

MM/DD/YY

 

 

Printed N£ne

Check One:
I:] Debtor or Debtoi‘s Attorney
l:l Creditor or Creditor“s Attorney

 

 

Case:18-05143-svvd Doc #:20 Filed: 03/25/19 Page 3 of 10

Bz400A/B ALT (Form 2400A/B ALT) (12/15)

 

|I| Presumption of Undue Hardship
K No Presumption of Undue Hardship

(Check box as direct in part D: Debtor’s
Statement In Support of Reaft`lrmation
Agreement.)

 

 

 

UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF MICHIGAN

In re Patrick John Smiarowski Case No. 18-05143-SWD
Debtor Chapter 7
Honorable Scott W Dales
/

 

REAFFIRMATION AGREEMENT
[Indicate all documents included in this filing by checking each applicable box.]

WPart A: Disclosures, Instructions and WPart D: Debtor’s Statement in Support of
Notice to Debtor (Pages l - 5) Reaftirmation Agreement
g Part B: Reafflrmation Agreement i:i Part E: Motion for Court Approval

?t)Part C: Certification by Debtor’s Attorney

[Note.‘ Complete Part E only if debtor Was not represented by an attorney during the course of negotiating

this agreement Note also.‘ If you complete Part E, you must prepare and file Form 240C ALT - Order on
Reajirmation Agreement.]

Name of Creditor: NYMT Loan Financing Trust

m [Check this box ij Creditor is a Credit Union as defined in §l9(b)(l)(a)(iv) of the Federal Reserve Act
PART A: DISCLOSURE STATEMENT, [NSTRUCTIONS AND NOTICE TO DEBTOR

1. DISCLOSURE STATEMENT

Before Agreeing to Reajj‘irm a Debt, Review These Important Disclosures:

SUMMARY OF REAFFIRMATION AGREEMENT
This Surnmary is made pursuant to the requirements of the Bankruptcy Code.

AMOUNT REAFFIRMED

The amount of debt you have agreed to reaftinn: $92 35 8.08

 

The amount of debt you have agreed to reajj‘irm include all fees and costs (if any) that have accrued as of the
date of this disclosure Your credit agreement may obligate you to pay additional amounts which may come due
after the date of this disclosure Consult your credit agreement

Case:18-05143-svvd Doc #:20 Filed: 03/25/19 Page 4 of 10

B2400A/B ALT (Form 2400A/B ALT) (12/15)

ANNUAL PERCENTAGE RATE
[T he annual percentage rate can be disclosed in dij’erent ways, depending on the type ofdebt.]

a. If the debt is an extension of “credi ” under an “open end credit plan,” as those terms
are defined in § 103 of the Truth in Lending Act, such as a credit card, the creditor may disclose
the annual percentage rate shown in (I) below or, to the extent this rate is not readily available or
not applicable, the simple interest rate shown in (ii) below, or both.

(i) The Annual Percentage Rate disclosed, or that would have been
disclosed, to the Debtor in the most recent periodic statement prior to
entering into the reaffirmation agreement described in Part B below
or, if no such periodic statement was given to the Debtor during the
six months, the annual percentage rate as it would have been so
disclosed at the time of the disclosure statement: %

_And/Or_

(ii) The simple interest rate applicable to the amount reaffirmed as of the
date this disclosure statement is given to the Debtor: %.
If different simple interest rates apply to different balances included
in the amount reaffirmed, the amount of each balance and the rate
applicable to it are:

$ __@__%;
$ __@__%;
$ __@_%;

b. If the debt is an extension of credit other than under than an open end credit plan, the
creditor may disclose the annual percentage rate shown in (I) below, or, to the extent this rate is
not readily available or not applicable, the simple interest rate shown in (ii) below, or both.

(i) The Annual Percentage Rate under § 128(1)(4) of the Truth in Lending
Act, as disclosed to the Debtor in the most recent disclosure statement
given to the Debtor prior to entering into the reaffirmation agreement
with respect to the debt or, if no such disclosure statement was given to
the Debtor, the annual percentage rate as it would have been so
disclosed: §%.

_And/Or_

(ii) The simple interest rate applicable to the amount reaffirmed as of the
date this disclosure statement is given to the Debtor1 %. If
different simple interest rates apply to different balances included in
the amount reaffirmed, the amount of each balance and the rate
applicable to it are:

\

Case:18-05143-svvd Doc #:20 Filed: 03/25/19 Page 5 of 10
Bz400A/B ALT (Form 2400A/B ALT) (12/15)

$ _@___%;
$ _@_%;
$ _@______%;

c. If the underlying debt transaction was disclosed as a variable rate transaction on the
most recent disclosure given under the Truth in Lending Act:

The interest rate on your loan may be a variable interest rate which changes
from time to time, so that the annual percentage rate disclosed here may be
higher or lower. '

d. If the reaffirmed debt is secured by a security interest or lien, which has not been waived or
determined to be Void by a final order of the court, the following items or types of items
of the debtor’s goods or property remain subject to such security interest or lien in
connection with the debt or debts being reaffirmed in the reaffirmation agreement

described in Part B.
Item or Type of Item Original Purchase Price or Original Amount of Loan

Mortgage: 5360 North Watervliet Road, Watervliet, MI 49098
Original loan Amount: $92 600.00
Market Value of Property: $400 000.00

 

 

OQtional---At the election of the creditor, a repayment schedule using one or a combination of the
following may be provided.'

Repayment Schedule:

Your first payment in the amount of $679.47 is due on February l, 2019, but the future payment
amount may be different Consult your reaffirmation agreement or credit agreement, as
applicable

_or_
Your payment schedule will be: (number) payments in the amount of $
each, payable (monthly, annually, weekly, etc.) on the (day) of each

(week, month, etc.), unless altered later by mutual agreement in writing.
__0,-_

A reasonably specific description of the debtor’s repayment obligations to the extent known by
the creditor or creditor’s representative

Case:18-05143-svvd Doc #:20 Filed: 03/25/19 Page 6 of 10

B2400A/B ALT (Form 2400A/B ALT) (12/15)

2. INSTRUCTIONS AND NOTICE TO DEBTOR

Reaffirming a debt is a serious financial decision. The law requires you to take certain
steps to make sure the decision is in your best interest. If these steps are not completed, the
reaffirmation agreement is not effective, even though you have signed it.

l. Read the disclosures in this Part A carefully. Consider the decision to reaffirm
carefully. Then, if you want to reaffirm, sign the reaffirmation agreement in Part B (or you may
use a separate agreement you and your creditor agree on).

2. Complete and sign Part D and be sure you can afford to make the payments you are
agreeing to make and have received a copy of the disclosure statement and a completed and
signed reaffirmation agreement.

3. If you were represented by an attorney during the negotiation of your reaffirmation
agreement the attorney must have signed the certification in Part C.

4. If you were not represented by an attorney during the negotiation of your reaffirmation
agreement you must have completed and signed Part E.

5 . The original of this disclosure must be filed with the court by you or your creditor. If a
separate reaffirmation agreement (other than the one in Part B) has been signed, it must be
attached

6. If` the creditor is not a Credit Union and you were represented by an attorney during the
negotiation of your reaffirmation agreement your reaffirmation agreement becomes effective
upon filing with the court unless the reaffirmation is presumed to be an undue hardship as
explained in Part D. If the creditor is a Credit Union and you were represented by an attorney
during the negotiation of your reaffirmation agreement; your reaffirmation agreement becomes
effective upon filing with the court

7 . If you were not represented by an attorney during the negotiation of your reaffirmation
agreement, it will not be effective unless the court approves it. The court Will notify you and the
creditor of the hearing on your reaffirmation agreement. You must attend this hearing in
bankruptcy court where the judge will review your reaffirmation agreement The bankruptcy
court must approve your reaffirmation agreement as consistent with your best interests, except
that no court approval is required if your reaffirmation agreement is for a consumer debt secured
by a mortgage, deed of trust, security deed, or other lien on your real property, like your home.

Case:18-05143-svvd Doc #:20 Filed: 03/25/19 Page 7 of 10
Bz400A/B ALT (Form 2400A/B ALT) (12/15)

YOUR RIGHT TO RESCIND (CANCEL) YOUR REAFF[RMATION AGREEMENT

You may rescind (cancel) your reaffirmation agreement at any time before the
bankruptcy court enters a discharge order, or before the expiration of the 60-day period that
begins on the date your reaffirmation agreement is filed with the court, whichever occurs later.
To rescind (cancel) you reaffirmation agreement you must notify the creditor that your
reaffirmation agreement is rescinded (or canceled).

Frequently Asked Questions:

What are your obligations if you reaffirm the debt? A reaffirmed debt remains your
personal legal obligation It is not discharged in your bankruptcy case. That means that if you
default on your reaffirmed debt after your bankruptcy case is over, your creditor may be able to
take your property or your wages. Otherwise, your obligations will be determined by the
reaffirmation agreement which may have changed the terms of the original agreement For
example, if you are reaffirming an open end credit agreement the creditor may be permitted by
that agreement or applicable law to change the terms of that agreement in the future under certain
conditions

Are you required to enter into a reaffirmation agreement by any law? No, you are not
required to reaffirm a debt by any law. Only agree to reaffirm a debt if it is your best interest Be
sure you can afford the payments you agree to make.

What if your creditor has a security interest or lien? Your bankruptcy discharge does not
eliminate any lien on your property. A “lien” is often referred to as a security interest, deed of
trust, mortgage or security deed, Even if you do not reaffirm and your personal liability on the
debt is discharged, because of the lien your creditor may still have the right to take the security
property if you do not pay the debt or default on it. If the lien is on an item of personal property
that is exempt under your State’s law or that the trustee has abandoned, you may be able to
redeem the item rather than reaffirm the debt To redeem you make a single payment to the
creditor equal to the current value of the security property, as agreed by the parties or determined
by the court

NOTE: When this disclosure refers to what a credit “may” do, it
does not use the word “may” to give the creditor specific permission
The word “may” is used to tell you what might occur if the law
permits the creditor to take the action. lf you have questions about
your reaffirming a debt or what the law requires, consult with the
attorney who helped you negotiate this agreement reaffirming a debt.
If you don’t have an attorney helping you, the judge will explain the
effect of your reaffirming a debt when the hearing on the
reaffirmation agreement is held.

Case:18-05143-svvd Doc #:20 Filed: 03/25/19 Page 8 of 10

BuooA/B ALT (Form 2400A/B AL'n (12/15)

PART B: REAFFIRMATION AGREEMENT.
l (we) agree to reaffirm the debts arising under the credit agreement described below.

1. Brief description of credit agreement

Mortgage:

5360 North Watervliet Ruad, Watervliet, MI 49098
Loan: # 61 15

Date of Credit Agreement: November 6, 2017

2 Description of any changes to the credit agreement made as part of this reaffirmation

agreement
SIGNATURE( § );

ng;ower: _ Accegted by creditgr:

` ` _J" m'tar~ow$ki c`§nig EsB as servicing §g§n; £Q; NYMT Loan
' Financing Tgi§t

(Printed Name of Creditor)

425 PHlLLlB§ BLVD, EWINQ, m §§618
Address of Creditor

 

Co-borrower, if also reaffirming these debts:

(PrintName)
Date of creditor acceptance: %/>>[ ` di

(Signature)

Date:

Case:18-05143-svvd Doc #:20 Filed: 03/25/19 Page 9 of 10

Bz400A/B ALT (Form 2400A/B ALT) (12/15)

PART C: CERTIFICATION BY DEBTOR’S ATTORNEY (IF ANY).

[To be filed only if the attorney represented the Debtor during the course of negotiating
this agreement.]

l hereby certify that (l) this agreement represents a fully informed and voluntary
agreement by the Debtor; (2) this agreement does not impose an undue hardship on the Debtor or
any dependent of the Debtor; and (3) I have fully advised the Debtor of the legal effect and
consequences of this agreement and any default under this agreement

m [Check box, if applicable and the creditor is not a Credit Union.] A presumption of

undue hardship has been established with respect to this agreement In my opinion, howeyer, the
debtor is able to make the required payment

/"rlw@§ t /anl~
Printed Name of Debtor’s Attorney: _/ _

Signature of Debtor’s Attorney: W
Date: ;' 12 ll g

 

Case:18-05143-svvd Doc #:20 Filed: 03/25/19 Page 10 of 10
B2400A/B ALT (Form 2400A/B ALT) (12/15)

PART D: DEBTOR’S STATEMENT IN SUPPORT OF REAFFIRMATION AGREEMENT

[Read and complete sections l and 2, g if the creditor is a Credit Union and the debtor
is represented by an attorney, read section 3. Sign the appropriate signature line(s) and
date your signature If you complete sections ] and 2 M your income less monthly
expenses does not leave enough to make the payments under this rea]j‘irmation
agreement check the box at the top of page ] indicating “Presumption of Undue
Hardship. ” Otherwise, check the box at the top of page ] indicating “No Presumption of
Undue Hardship ”]

l. l believe this reaffirmation agreement will not impose an undue hardship on my
dependents or me. l can afford to make the payments on the rea firmed de tbecause my monthly
income (take horne pay plus any other income received) is $ IM:§¢q, and my actual current
monthly expenses i udin cutth payments5 on post-bankruptcy debt and other reaffirmation
agreements total $ 50.12?]15 ,leaving $ 05 371 to make the required payments on this
reaffirmed debt

l understand that if my income less my monthly expenses does not leave enough to make
the payments, this reaffirmation agreement is presumed to be an undue hardship on me and must
be reviewed by the court. Howeyer, this presumption may be overcome if l explain to the
satisfaction of the court how I can afford to make the payments here:

 

 

 

 

 

(Use an additional page if needed for a full explanation.)

2. l recei d a copy of the Rcaffirmation Disclosure Statement in Part A and a completed

  

 

10

